DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 01/16/2020.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 62/900961 under 35 U.S.C. 119(e) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 12/07/2020 has been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "A method and a computing apparatus for managing a portfolio of securities and derivatives are provided”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “are provided”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing a portfolio of securities and derivatives without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and, independent claim 11 and all claims which depend from it are directed toward an apparatus. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “identifying a plurality of available hedging instruments based on the portfolio of securities and derivatives; obtaining historical market data that relates to the identified plurality of hedging instruments; 
assessing an optimized value of the portfolio of securities and derivatives based on the obtained historical market data; and 
determining at least one potential action to be executed with respect to the plurality of available hedging instruments based on the assessed optimized value”. 
Claim 11 comprises inter alia the functions or steps of “identify a plurality of available hedging instruments based on the portfolio of securities and derivatives; obtain historical market data that relates to the identified plurality of hedging instruments; assess an optimized value of the portfolio of securities and derivatives based on the obtained historical market data; and determine at least one potential action to be executed with respect to the plurality of available hedging instruments based on the assessed optimized value”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Managing a portfolio of securities and derivatives is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [page 22]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10 and 12-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Allowable Subject Matter
Claims 3 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Renshaw (PGPub Document No. 20140081889).
As per claim 1, Renshaw teaches a method for managing a portfolio of securities and derivatives ([0002 0029 0046]), the method being implemented by at least one processor ([0101]), the method comprising: 
identifying, by the at least one processor, a plurality of available hedging instruments based on the portfolio of securities and derivatives ([Figure 1, elements 102 and 104]); 
obtaining, by the at least one processor, historical market data that relates to the identified plurality of hedging instruments ([0030-0031]); 
assessing, by the at least one processor, an optimized value of the portfolio of securities and derivatives based on the obtained historical market data ([0032 0094] [claims 17 and 18]); and 
determining, by the at least one processor, at least one potential action to be executed with respect to the plurality of available hedging instruments based on the assessed optimized value ([0033] “The index value may be calculated by increasing/decreasing the index value in proportion with the performance of the portfolio, over discrete time periods that will typically be daily”).

As per claim 2, 
Renshaw teaches the method of claim 1, wherein the assessing the optimized value of the portfolio of securities and derivatives comprises generating a market model simulation function based on the securities portfolio and maximizing a value of the generated market model simulation function ([Figure 1, elements 116 and 118]).

As per claim 4, 
Renshaw teaches the method of claim 3, wherein the generating the market model simulation function comprises training the market model simulation function based on the obtained historical market data ([0082] machine learning).

As per claim 5, 
Renshaw teaches the method of claim 4, wherein the assessing the optimized value of the portfolio of securities and derivatives comprises evaluating a performance measure of a future cash flow as a function of a risk aversion parameter and maximizing the value of the generated market model simulation function based at least in part on the evaluated performance measure.

As per claim 6, 
Renshaw teaches the method of claim 1, further comprising obtaining, by the at least one processor, additional information that relates to a first security included in the portfolio of securities and derivatives, wherein the assessing the optimized risk-adjusted value of the portfolio of securities and derivatives is based on the obtained historical market data and the obtained additional information ([0030-0031]).

As per claim 7, 
Renshaw teaches the method of claim 1, wherein the determining the at least one potential action to be executed is based at least in part on at least one trading restriction ([0032] constrained).

As per claim 8, 
Renshaw teaches the method of claim 7, wherein the at least one trading restriction includes at least one of a risk limit based on a current portfolio exposure, a liquidity restriction, and a regulatory constraint ([0031] ranked by liquidity [0032] constrained).

As per claim 9, 
Renshaw teaches the method of claim 1, wherein the determining the at least one potential action to be executed is based at least in part on a transaction cost ([claims 9, 16, and 19]).

As per claim 10, 
Renshaw teaches the method of claim 1, wherein the plurality of hedging instruments includes at least one hedging instrument that relates to a derivative for which no market price is publicly available ([0026] no verifiable market price).

As per claim 11, Renshaw teaches a computing apparatus for managing a portfolio of securities and derivatives, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory ([0101]).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/01/2021